Citation Nr: 0829860	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  97-19 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, G. H., and C. W.


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  Pursuant to her appeal of a January 1997 rating 
decision which denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a right leg condition, the veteran 
testified at a hearing before one of the undersigned veterans 
law judges in August 1998.  At the August 1998 hearing, the 
veteran first claimed entitlement to compensation under 
38 U.S.C.A. § 1151 for hypertension as a result of VA medical 
treatment.  Thereafter, in March 2000, the Board remanded the 
claim for compensation under 38 U.S.C.A. § 1151 for 
hypertension.  The RO denied the claim and when the case was 
again before the Board in February 2005, the 38 U.S.C.A. 
§ 1151 claim for hypertension was again remanded.  The RO 
continued the denial of the claim.

When the case was last before the Board September 2006, the 
Board denied the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for hypertension.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2008, the 
Court issued an order that granted a Joint Motion for Remand, 
and remanded the matter to the Board for action in compliance 
with the motion.

Although noted in both the February 2005 remand and the 
September 2006 decision, the Board again notes that at her 
hearings, the veteran indicated that she has bowel and 
bladder problems, a spinal condition, and a left leg 
disability, secondary to VA medical treatment.  As the record 
does not indicate whether action has been taken, these 
matters are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The veteran filed the instant claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for hypertension in 
August 1998.

2.  The veteran received VA medical treatment from April to 
October 1996, which included steroid therapy.

3.  The veteran was diagnosed with steroid-induced 
hypertension.

4.  The competent, credible evidence of record shows that the 
veteran's hypertension was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical treatment, specifically, the steroid therapy.  

5.  The competent, credible evidence of record shows that the 
veteran's hypertension was a foreseeable consequence of the 
steroid therapy received through VA.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for hypertension resulting from VA treatment 
have not been met.  38 U.S.C.A. § 1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board notes that letters dated in June 2002 and February 
2005 provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for entitlement to compensation under 38 U.S.C.A. § 1151, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The February 2005 letter provide notice 
regarding the current version of 38 U.S.C.A. § 1151.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service medical 
records and examination reports, hearing testimony, and lay 
statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim for compensation 
under 38 U.S.C.A. § 1151, the avenues through which she might 
obtain such evidence, and the allocation of responsibilities 
between herself and VA in obtaining such evidence.  The 
appellant has been an active participant in the claims 
process by providing testimony at two hearings and lay 
statements.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran.  See Sanders, 487 F.3d 881.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002); see also 38 C.F.R. § 3.361.


In the September 2006 decision, the Board improperly 
adjudicated the claim under the pre-October 1997 version of 
38 U.S.C.A. § 1151, and denied the veteran's claim based upon 
the lack of a current disability.  However, further review of 
the record reveals that the veteran initially claimed 
compensation for hypertension in August 1998.  Specifically, 
she filed an application in September 1996 under 38 U.S.C.A. 
§ 1151 for "a nerve and vein cut in my [right] leg [in] 
March 1996."  In January 1997, the RO adjudicated the right 
leg claim and following a notice of disagreement, issued a 
statement of the case on the right leg claim.  It was 
not until the veteran's hearing in August 1998 that the issue 
of entitlement to compensation for hypertension under 
38 U.S.C.A. § 1151 was first raised.  

Because the claim was filed after October 1, 1997, the 
version of 38 U.S.C.A. § 1151 in effect prior to October 1, 
1997, [requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination] is not applicable.  See VAOPGCPREC 40-97 [all 
Section 1151 claims which were filed after October 1, 1997, 
must be adjudicated under the statutory provisions currently 
in effect, which essentially require a showing of negligence 
or fault on the part of VA or that the claimed condition is 
due to an event not reasonably foreseeable].

Initially, the Board notes that, as indicated above, the 
actual date of claim is August 19, 1998; therefore, the 
veteran's claim must be adjudicated under the current version 
of 38 U.S.C.A. § 1151.  However, there is no prejudice to the 
veteran in this regard because in the March 2001 supplemental 
statement of the case, the RO also adjudicated the claim 
under the current version of 38 U.S.C.A. § 1151.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

With respect to the issue of whether the veteran has a 
current disability, the Board notes that in order to qualify 
as a current disability, the claimed condition must be 
present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v.West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a 
current disability is satisfied when the disability is shown 
at the time of the claim or during the pendency of the claim, 
even though the disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).

In this case, the evidence shows that the veteran developed 
hypertension as a result of steroid treatment.  The Board 
notes that steroids were prescribed by VA as well as used 
during treatment at a private facility in October and 
November 1996.  Although the more recent VA examinations show 
that the steroid-induced hypertension resolved without 
residuals, the veteran's representative argues that the 
veteran has a current disability in that her hypertension was 
present at some point during the pendency the claim.  

A review of the medical evidence reveals that the veteran was 
never actually diagnosed with essential hypertension at any 
time during the period of the claim.  Instead, her 
hypertension was classified as transient hypertension or 
steroid-induced hypertension because it was merely a side 
effect of prescribed steroid treatment.  

Regardless, the medical evidence shows that any diagnosed 
hypertension was not the result of negligence or fault on the 
part of VA in furnishing medical treatment, to include the 
steroid therapy.  The November 2003 VA examiner specifically 
addressed this point, opining that given the neurological 
workup and diagnosis in 1996, steroids were an appropriate 
medical intervention.  The VA examiner concluded that the 
veteran's hypertension was not a result of carelessness, 
negligence, or error in judgment on the part of VA 
physicians.  

The medical evidence also does not show that the veteran's 
hypertension was due to an event that was not reasonably 
foreseeable.  On this point, the record contains two medical 
opinions.  Notably, the November 2003 VA examiner stated that 
hypertension is a known complication of steroid therapy.  The 
June 2005 VA examiner opined that the veteran's transient 
hypertension was a possible consequence of, but not a certain 
result from, receiving Prednisone (steroid) therapy.  Thus, 
the medical evidence shows that hypertension is a reasonably 
foreseeable consequence of steroid therapy.

The Board notes that the November 2003 VA examiner 
extensively reviewed the veteran's VA medical records and the 
June 2005 VA examiner reviewed the entire claims folder and 
fully examined the veteran.  Importantly, there is no medical 
opinion to the contrary.

Therefore, the veteran is not entitled to compensation under 
38 U.S.C.A. § 1151 for hypertension.

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypertension is denied.



___________________________                           
___________________________
           K. A. BANFIELD			STEPHEN L. WILKINS
          Veterans Law Judge 			   Veterans Law Judge
     Board of Veterans' Appeals				Board of 
Veterans' Appeals

_____________________________
WAYNE M. BRAEUER
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


